Case: 18-41040      Document: 00515132274         Page: 1    Date Filed: 09/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 18-41040
                                                                           September 25, 2019
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL THOMAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-227-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Michael Thomas was convicted by a jury of
intentionally causing damage, without authorization, to a protected computer,
in violation of 18 U.S.C. § 1030(a)(5)(A). United States v. Thomas, 877 F.3d
591, 592 (5th Cir. 2017). The district court sentenced Thomas to time served
plus three years of supervised release and ordered him to pay $131,391.21 in




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 18-41040    Document: 00515132274   Page: 2   Date Filed: 09/25/2019


                                  No. 18-41040

restitution. Id. at 594. We affirmed Thomas’s conviction and sentence. Id. at
600.
        On October 10, 2018, Thomas filed a motion for early termination of
supervised release pursuant to 18 U.S.C. § 3583(e)(1), contending that the
sentencing factors found in 18 U.S.C. § 3553 supported his position. The
Government opposed Thomas’s motion, and the district court denied it. In its
order of denial, the district court stated that, in so ruling, it had considered
Thomas’s motion. On appeal, Thomas argues that the district court abused its
discretion by “failing to provide any explanation” when it summarily denied
his motion. Thomas’s term of supervise release ended on August 29, 2019.
        “The question of whether an appeal is moot is jurisdictional.” United
States v. Villanueva-Diaz, 634 F.3d 844, 848 (5th Cir. 2011). “In criminal
cases . . . a defendant wishing to continue his appeals after the expiration of
his sentence must suffer some ‘continuing injury’ or ‘collateral consequence’
sufficient to satisfy Article III.” United States v. Juvenile Male, 564 U.S. 932,
936 (2011). When the defendant has challenged only his expired sentence, he
has “the burden of identifying some ongoing collateral consequence that is
traceable to the challenged portion of the sentence and likely to be redressed
by a favorable judicial decision.” Id. (internal quotation marks, modification,
and citation omitted).
        Because Thomas challenges only his now-expired term of supervised
release on appeal and fails to identify any ongoing collateral consequence, his
appeal is DISMISSED AS MOOT.




                                        2